 



Exhibit 10
BOB EVANS FARMS, INC. COMPENSATION PROGRAM FOR DIRECTORS
Adopted and Effective May 8, 2006 and Amended November 10, 2006
Employee Directors’ Retainer
All members of the Board of Directors (the “Board”) of Bob Evans Farms, Inc., a
Delaware corporation (the “Company”), who are employed by the Company or one of
its subsidiaries (“Employee Directors”) shall be paid a cash retainer of $1,200
per month ($14,400 annually). The cash retainer shall be paid on or before the
first of each month.
Non-Employee Directors’ Retainer
All directors of the Company who are not employed by the Company or one of its
subsidiaries (“Non-Employee Directors”) shall be paid a cash retainer of $2,000
per month ($24,000 annually). The cash retainer shall be paid on or before the
first of each month.
Each Non-Employee Director shall also receive 2,500 restricted shares of the
Company’s common stock each year. These shares shall be awarded as soon as
practicable following each annual meeting of stockholders to the Non-Employee
Directors belonging to the class of directors elected at such meeting as well as
the incumbent Non-Employee Directors belonging to the classes of directors not
standing for reelection at the annual meeting. If a new Non-Employee Director is
elected by the directors to fill a vacancy on the Board, the Company will award
the Non-Employee Director a full equity award of 2,500 restricted shares as soon
as practicable following the beginning of his or her Board service. Non-Employee
Directors cannot sell or otherwise transfer these shares for a period of
one-year after the shares are issued. These shares shall be awarded out of and
in accordance with the Company’s 2006 Equity and Cash Incentive Plan.
Lead Independent Director
The Lead Independent Director shall be paid a cash retainer of $1,250 per month
($15,000 annually) in addition to the Non-Employee Directors’ retainer described
above and any other compensation to which the Lead Independent Director may be
entitled under this Director Compensation Program. The Lead Independent
Director’s retainer shall be paid on or before the first of each month.
Non-Employee Directors’ Board Meeting Fee
Each Non-Employee Director will be paid $1,500 per Board meeting attended. All
Board meeting fees shall be paid on or before the first day of the month
following the Board meeting.
Non-Employee Directors’ Committee Fees
Each fiscal year, each Non-Employee Director is expected to attend approximately
five regularly scheduled meetings of the committees of the Board on which he or
she serves. Committees of the Board shall meet as the business requires.
The following table shows the fees to be paid to Non-Employee Directors for each
meeting of a committee of the Board attended:

                  Board Committee   Committee Member Fee   Committee Chairperson
Fee
 
               
Audit Committee
  $ 1,750     $ 3,000  
 
               
Compensation Committee
  $ 1,500     $ 2,500  
 
               
Nominating and Corporate Governance Committee
  $ 1,000     $ 1,500  

All meeting fees shall be paid on or before the first day of the month following
the committee meeting.

 



--------------------------------------------------------------------------------



 



Special Assignments and Projects
Non-Employee Directors who undertake special projects and assignments at the
request of the Chairman of the Board or the Lead Independent Director shall be
compensated on a per diem basis at a rate of $1,000 plus expenses.
Non-Employee Directors’ Benefits
The Company shall maintain a $50,000 life insurance policy for each Non-Employee
Director.
Group healthcare is provided at employee cost levels in accordance with the
Company’s group healthcare plan.
Non-Employee Directors are entitled to seek reimbursement for out of pocket
expenses associated with travel to and from meetings of the Board and its
committees.
Director Retirement
Mandatory Retirement: A director may not stand for reelection to the Board after
his or her 70th birthday.
Early Retirement: A director may retire with 10 years of service after attaining
age 55.
Term and Effect
This Compensation Program for Directors will be reviewed periodically by the
Compensation Committee of the Board. The Compensation Committee shall recommend
any changes it deems necessary to the Board. The Board may modify or terminate
this Compensation Program for Directors in its discretion at any time. This
Compensation Program for Directors is effective as of November 10, 2006 and
supersedes all previous director compensation plans of the Company.

 